Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 13 is objected to because of the following informalities:  “the axial direction” should be - - the predetermined axial direction - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinson et al (US 4854127 as referenced in OA dated 9/9/2021).

    PNG
    media_image1.png
    460
    709
    media_image1.png
    Greyscale

Annotated Figure 4 of Vinson et al (US 4854127 as referenced in OA dated 9/9/2021).
Regarding claim 1, Vinson discloses a fuel injection device (Figure 4; 108) for a gas turbine (The gas turbine that uses the gas turbine combustors in Column 1, line 16-42), configured to inject fuel (The fuel from Figure 4; 40 and 42) into a combustion chamber (Figure 1; 24) defined by a combustor (The gas turbine combustors in Column 1, line 16-42), comprising: 
a substantially cylindrical nozzle body (Figure 4; 120, 116, 110, 58 which includes 50 and 64, and the fuel passage between 130 and 120) extending in a predetermined axial direction (The axial direction along the central axial line of Figure 4; 50) and having a first end (The right end of Figure 4; 58) facing the combustion chamber and a second end (Annotated Figure 4; labeled second end) facing away from the first end; 
a substantially cylindrical stem portion (Figure 4; 40, 42, 134, 130 and Annotated Figure 4; labeled heat sleeve. The stem portion extends through and is attached to Figure 1; 10) fixedly attached to a casing (Figure 1; 10) surrounding the combustor at a base end (The base end of the stem portion which attached to Figure 1; 10) thereof, extending from the base end in a direction (The direction Annotated Figure 4; labeled heat sleeve extends from the base is inclined relative to the axial direction) inclined relative to the predetermined axial direction, and connected to the second end of the substantially cylindrical nozzle body at a free end (The portion of the stem portion to the right of Annotated Figure 4; labeled heat sleeve is a free end) thereof; and 
a substantially cylindrical heat insulating sleeve (Annotated Figure 4; labeled heat sleeve is on an outer periphery of the stem portion) positioned on an outer periphery of the substantially cylindrical stem portion, 
wherein the substantially cylindrical nozzle body is provided with a nozzle fuel passage (The fuel passage between Figure 4; 130 and 120) extending in the predetermined axial direction and a fuel injection port (The outlet port of Figure 4; 64) communicating with the nozzle fuel passage and positioned adjacent to the first end of the substantially cylindrical nozzle body,
the substantially cylindrical stem portion is provided with a stem fuel passage (Figure 4; 42) communicating with the nozzle fuel passage, and an annular wall member (Figure 4; 134, 130) at the free end thereof to define a recess (The recess in the annular wall member which receives Figure 4; 64) receiving the second end of the substantially cylindrical nozzle body, the annular wall member having an outer circumferential surface (The radially outermost portion of the annular wall member with respect to the central axial line of Figure 4; 50) substantially coaxial with a central axial line of the substantially cylindrical nozzle body (The central axial line of Figure 4; 50), and 
the substantially cylindrical heat insulating sleeve is provided with a constant cross section (The right end of Annotated Figure 4; labeled heat sleeve has a constant cross section), so that a part of the substantially cylindrical heat insulating sleeve (The right end of Annotated Figure 4; labeled heat sleeve) adjacent to the free end of the substantially cylindrical stem portion exposes a part (The part of the outer circumferential surface that is exposed from the opening of the right end of Annotated Figure 4; labeled heat sleeve) of the outer circumferential surface of the annular wall member, the exposed part of the annular wall member being provided with a heat insulating groove (Annotated Figure 4; labeled heat insulating groove) opening at an end surface (The right end of Figure 4; 134) of the annular wall member facing the substantially cylindrical nozzle body.
Regarding claim 2, Vinson discloses the invention as claimed.
Vinson further discloses wherein the heat insulating groove extends in the end surface of the annular wall member facing the substantially cylindrical nozzle body in an arcuate shape (The heat insulating groove has an arcuate shape.  Both Dictionary.com and Merriam Webster define arcuate as bow-shaped with bow being defined as “a bend or curve” by Dictionary.com and “something bent into a simple curve or arc” by Merriam Webster) substantially over an entire circumferential extent (The exposed part extends the whole circumference, so that the heat insulating groove extends the whole circumference) of the exposed part of the annular wall member.
Regarding claim 3, Vinson discloses the invention as claimed.
Vinson further discloses wherein a heat shield plate (Figure 4; 112) facing the end surface of the annular wall member with a prescribed gap (The gap between Figure 4; 134 and 112) is provided on the substantially cylindrical nozzle body.
Regarding claim 4, Vinson discloses the invention as claimed.
Vinson further discloses wherein the heat shield plate includes a flange (Figure 4; 112 is a flange) extending radially outward from the substantially cylindrical nozzle body.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the fourth and fifth cylindrical members 130 and 134 are not part of the stem portion, but rather part of the nozzle body.  Examiner respectfully disagrees.  Stem is defined by American Heritage Dictionary as “a connect or support part”, by Dictionary.com as “a long, slender part”, and Oxford Dictionary as “A long, thin supportive or main section of something.”.  Both 130 and 134 of Vinson are a long, thing (or slender) supportive part, so that these can be considered stems and part of the stem portion.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further asserts that Vinson does not disclose the substantially cylindrical heat insulating sleeve is provided with a constant cross section.  Examiner respectfully disagrees.  The right end of Annotated Figure 4, labeled heat sleeve is cylindrical and thus has a constant cross section.  The claims do not recite that the entirety of the cross section is constant, but that the substantially cylindrical heat insulating sleeve is provided with a constant cross section which Vinson discloses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fryer (US 20190249877 as referenced in OA dated 9/9/2021) states in Paragraph 0025 that the outer portion surrounding the fuel conduit is a heat insulating sleeve.
Marocchini (US 20180163635 as referenced in OA dated 9/9/2021) states in Paragraph 0034 that the outer portion surrounding the fuel conduit is a heat insulating sleeve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741